                                                                                     Entered on Docket
                                                                                     August 13, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                   The following constitutes the order of the Court.
                                   2                                               Signed: August 13, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re EVANDER FRANK KANE,                         Case No. 21-50028 SLJ
                                  12
                                                                                          Chapter 7
                                  13                                  Debtor.
                                        HOPE PARKER,                                      Adv. Proc. No. 21-5008
                                  14
                                  15                                  Plaintiff,

                                  16           v.
                                  17
                                        EVANDER FRANK KANE, Debtor,
                                  18
                                                                      Defendant.
                                  19
                                  20
                                                         ORDER CONTINUING STATUS CONFERENCE
                                  21
                                              Because a dispositive motion is currently pending in this adversary proceeding, and in
                                  22
                                       light of Plaintiff’s August 11, 2021 declaration, ECF 12, I find it appropriate to continue the
                                  23
                                       status conference currently set for August 19, 2021 at 1:30 p.m. Accordingly it is hereby
                                  24
                                       ordered that such status conference be continued to October 28, 2021 at 1:30 p.m. No
                                  25
                                       appearances are necessary on August 19, 2021 at 1:30 p.m.
                                  26
                                              IT IS SO ORDERED.
                                  27
                                                                             END OF ORDER
                                  28
                                       ORDER CONTINUING STATUS CONFERENCE1/2

                                   Case: 21-05008       Doc# 13     Filed: 08/13/21     Entered: 08/13/21 10:47:22        Page 1 of 2
                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER CONTINUING STATUS CONFERENCE2/2

                                   Case: 21-05008    Doc# 13    Filed: 08/13/21   Entered: 08/13/21 10:47:22   Page 2 of 2
